 

Exhibit 10.1



 

 

Notice of Grant of Stock Options

And Option Agreement

Hologic, Inc.

ID: 04-2902449

35 Crosby Drive

Bedford, MA 01730



 

 

 

    Participant Name Plan: 2008 Equity Incentive Plan (the “Plan”)    

 

 

       

 

 

 

Effective Grant Date, you have been granted a Non-Qualified Stock Option (the
“Option”) to buy shares granted shares of Hologic, Inc. (the “Company”) common
stock at grant price. The Option is granted pursuant to the terms and conditions
of the Plan, referenced above, and the option agreement (the “Option Agreement”)
provided herewith.

 

Subject to the terms and conditions of the Option Agreement and the Plan, the
Option will vest 20% on each of the first five anniversaries of the grant date,
such that the Option will be fully vested on the fifth anniversary of the grant
date. Unless sooner terminated pursuant to the terms of the Option Agreement or
the Plan the Option will expire on Expiration Date [10 years after grant date].

 

By your signature and the Company's signature below, you and the Company agree
that the Option is granted under and governed by the terms and conditions of the
Plan and the Option Agreement.

 

 

 



            Hologic, Inc. Date             Electronic Signature Acceptance Date





 



-1-

 

 

HOLOGIC, INC.

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

 

Non Qualified Stock Option Agreement (the “Option Agreement”) pursuant to the
Hologic, Inc. 2008 Equity Incentive Plan, as it may be amended from time to time
(the “Plan”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Optionee desire to enter into an agreement whereby
the Company will grant the Optionee an option (the “Option”) to purchase shares
of the Company’s Common Stock, $.01 par value per share (the “Common Stock”), as
set forth in the Notice of Grant of Stock Options to which this Award Agreement
is attached (the “Award Notice”); and

 

WHEREAS, this Option is intended to qualify as a “Non-Qualified Stock Option”,
which is a stock option which does not qualify as an incentive stock option
under Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and the Optionee agree as follows:

 

1. Grant of Option.

 

Pursuant to the terms and conditions of this Option Agreement and the Plan
(which is incorporated herein by reference), the Company hereby grants to the
Optionee an Option to purchase shares of Common Stock (the “Option Shares”) as
provided in the Award Notice. The exercise price at which the Option Shares may
be purchased (the “Option Exercise Price”) and the vesting schedule of the
Option are set forth in the Award Notice. The number and class of securities,
vesting schedule and exercise price per share subject to this Option are subject
to adjustment as set forth in the Plan. In the event of a conflict between the
terms and conditions of the Plan and this Option Agreement, the terms and
conditions of the Plan shall prevail. Capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Plan.

 

2. Vesting of Option.

 

Subject to the provisions of the Plan, Section 3 of this Option Agreement and
the right of the Company to accelerate the date upon which any or all of this
Option would otherwise become exercisable, the Optionee shall be entitled to
exercise this Option with respect to all or a portion of the percentage or
number of the Option Shares provided in the Award Notice. Notwithstanding the
foregoing, in the event that the Optionee’s Service (as defined below) is
terminated as a result of the death or Permanent Disability (as defined in
Section 23(e)(3) of the Code) of the Optionee, the Option shall become fully
vested upon such termination. For purposes of this Agreement, the term “Service”
shall mean service as a Service Provider to the Company, and the term “Service
Provider” shall mean an employee, officer or director of the Company or an
Affiliate of the Company, or a consultant currently providing services to the
Company or an Affiliate of the Company. Whether a termination of Service shall
have occurred for purposes of this Agreement shall be determined by the Company,
which determination shall be final, binding and conclusive.

  

Notwithstanding any provision of this Option Agreement to the contrary, in no
event may this Option be exercised after the Expiration Date set forth in the
Award Notice.

 

3. Termination of Service.

 

If the Optionee’s Service is terminated (a “Termination”), then unless otherwise
provided in this Option Agreement or the Plan, this Option may be exercised as
to all shares with respect to which Optionee could exercise this Option on the
date of Termination, and which shares have not been previously purchased, until
the earlier of the Expiration Date, or:

 

(i)in the case of a Termination by reason of death or Permanent Disability, one
year after such Termination; and

(ii)in all other cases, ninety (90) days after the Termination; or

 

such other date as determined by the Company, and there shall be no further
vesting of the Option after such Termination.

 

Notwithstanding the foregoing, in the case of a Termination for cause, the
ability to exercise this Option may be terminated on such earlier date as the
Company may specify, and such date may be set so as to prevent the Optionee from
further exercising any portion of this Option.

 



-2-

 

  

4. Nontransferability; Persons Able to Exercise.

 

The Option may not be transferred other than by will or the laws of descent and
distribution. During the life of the Optionee, only the Optionee may exercise
this Option. If the Optionee dies while still employed by the Company, or the
periods specified in Section 3, this Option may be exercised by the Optionee’s
executors, administrators, legatees or distributees, provided that such person
or persons comply with the provisions of this Option applicable to the Optionee.

 

5. Method of Exercising Option.

 

The Option may be exercised, in whole or in part, by written notice to the
Company, containing an executed Notice of Exercise in the form of Attachment A,
provided that the Company, in its discretion, may modify or augment these
requirements as provided in Section 7 of this Option Agreement, or where
appropriate because a person other than the Optionee is exercising the Option
pursuant to Section 4. The written notice specified in this Section must be
accompanied by payment of the Option Exercise Price for the shares being
purchased. Payment shall be made in cash, unless the Company, in its sole
discretion, authorizes payment to be made in shares of Common Stock of the
Company, a combination of such shares and cash. As soon as practical after
receipt of this notice and payment, the Company shall deliver the purchased
Option Shares. In the event this Option is exercised by any person other than
the Optionee, the notice shall be accompanied by appropriate proof of the right
of such person to exercise this Option.

 

 

6. No Rights Other Than Those Expressly Created.

 

Neither this Option, the Option Agreement nor any action taken hereunder shall
be construed as (i) giving the Optionee any right to be retained in the Service
of, or continue to be affiliated with, the Company, (ii) giving the Optionee any
equity or interest of any kind in any assets of the Company, or (iii) creating a
trust of any kind or a fiduciary relationship of any kind between the Optionee
and the Company. As to any claim for any unpaid amounts under this Option, any
person having a claim for payments shall be an unsecured creditor. The Optionee
shall not have any of the rights of a stockholder with respect to any Option
Shares until such time as this Option has been exercised and Option Shares have
been issued.

 

7. Compliance with Laws.

 

(a) Withholding of Taxes. Pursuant to applicable federal, state, local or
foreign laws, the Company may be required to collect or withhold income or other
taxes from Optionee upon the grant of this Option, the exercise of this Option,
or at some other time. The Company may require, as a condition to the exercise
of this Option, or demand, at such other time as it may consider appropriate,
that the Optionee pay the Company the amount of any taxes which the Company may
determine is required to be collected or withheld, and the Optionee shall comply
with the requirement or demand of the Company.

 

-3-

 



 

(b) Securities Law Compliance. Upon exercise (or partial exercise) of this
Option, the Optionee shall make such representations and furnish such
information as may, in the opinion of counsel for the Company, be appropriate to
permit the Company to issue or transfer the Option Shares in compliance with the
provisions of applicable federal or state securities laws. The Company, in its
discretion, may postpone the issuance and delivery of Option Shares upon any
exercise of this Option until completion of such registration or other
qualification of such shares under any federal or state laws, or stock exchange
listing, as the Company may consider appropriate. In addition, the Company may
require that prior to the issuance or transfer of Option Shares upon exercise of
this Option, the Optionee enter into a written agreement to comply with any
restrictions on subsequent disposition that the Company deems necessary or
advisable under any applicable federal and state securities laws. The Option
Shares issued hereunder may be legended to reflect such restrictions.

 

(c) General. No Option Shares shall be issued upon exercise of this Option
unless and until the Company is satisfied, in its sole discretion, that there
has been compliance with all legal requirements applicable to the issuance of
such Option Shares.

 

 

8. Miscellaneous.

 

(a) Non-Qualified Option. The Option hereby granted is not intended to be an
“incentive stock option” as that term is defined in Section 422 of the Internal
Revenue Code.

 

(b). Recoupment/Claw-Back of Awards. Notwithstanding any other provision of this
Option Agreement to the contrary, any Option granted under this Option Agreement
(including any proceeds, gains or other economic benefit actually or
constructively received upon any receipt or exercise of any Option or upon the
receipt or resale of any share of Common Stock underlying the Option) shall be
subject to the terms of any compensation recoupment or claw-back policy
implemented by the Company, as any such policy may be amended from time to time,
and/or subject to recoupment as required by any other provisions of any law
(including, without limitation, Section 10D of the Securities Exchange Act of
1934, as amended), government regulation or stock exchange listing requirement.

 

(c) Discretion of the Committee. Unless otherwise explicitly provided herein,
the Board of Directors of the Company, or an authorized committee thereof, shall
make all determinations required to be made hereunder, including determinations
required to be made by the Company, and shall interpret all provisions of this
Option and Option Agreement, as it deems necessary or desirable, in its sole and
unfettered discretion. Such determinations and interpretations shall be binding
on and conclusive to the Company and the Optionee.

  

(d) Amendment. This Option may only be modified or amended by a writing signed
by both parties.

 

(e) Notices. Any notices required to be given under this Option shall be
sufficient if in writing and if sent by certified mail, return receipt
requested, and addressed as follows:

 

if to the Company:

 

Hologic, Inc.

35 Crosby Dr.

Bedford, MA 01730

Attention: Chief Financial Officer

 

if to the Optionee:

 

As set forth in the records of the Company

 

or to such other address as either party may designate under the provisions
hereof.

 

(f) Entire Agreement. This Option Agreement shall supersede in its entirety all
prior undertakings and agreements of the Company and Optionee, whether oral or
written, with respect to this option; provided however that nothing herein shall
supersede any prior written employment or other similar written agreement, if
any, that may provide, in certain circumstances, for acceleration or extension
of options granted to the Optionee.

 



-4-

 

 



(g) Successors and Assigns. The rights and obligations of the Company under this
Option Agreement shall inure to the benefit of and be binding upon the
successors and assigns of the Company.

 

(h) Applicable Law; Severability. All rights and obligations under this Option
Agreement shall be governed by the laws of the State of Delaware. In the event
that any court of competent jurisdiction shall determine that any provision, or
any portion thereof, contained in this Option Agreement shall be unenforceable
in any respect, then such provision shall be deemed limited to the extent that
such court deems it enforceable, and as so limited shall remain in full force
and effect. In the event that such court shall deem any such provision, or
portion thereof, wholly unenforceable, the remaining provisions of this Option
Agreement shall nevertheless remain in full force and effect. 

 

(i) Paragraph Headings; Rules of Construction. The paragraph headings used in
this Option Agreement are for convenience of reference, and are not to be
construed as part of this Option or Option Agreement. The parties hereto
acknowledge and agree that the rule of construction to the effect that any
ambiguities are resolved against the drafting party shall not be employed in the
interpretation of this Option Agreement.

 

(j) Electronic Copies. The Company may choose to deliver certain materials
relating to the Plan in electronic form. By accepting this option, you consent
and agree that the Company may deliver the Plan prospectus and the Company’s
annual report to you in an electronic format. If at any time you would prefer to
receive paper copies of these documents, as you are entitled to, the Company
would be pleased to provide you with such copies upon request.

 

(k). No Waiver of Rights, Powers and Remedies. No failure or delay by a party
hereto in exercising any right, power or remedy under this Option Agreement, and
no course of dealing between the parties hereto, shall operate as a waiver of
any such right, power or remedy of the party, unless explicitly provided for
herein. No single or partial exercise of any right, power or remedy under this
Option Agreement by a party hereto, nor any abandonment or discontinuance of
steps to enforce any such right, power or remedy, shall preclude such party from
any other or further exercise thereof or the exercise of any other right, power
or remedy hereunder.

 

(l). Counterparts. The Award Notice to which this Option Agreement is attached
and incorporated by reference may be executed in multiple counterparts,
including by electronic or facsimile signature, each of which shall be deemed in
original but all of which together shall constitute one and the same instrument.

 



-5-

